Citation Nr: 0629660	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a separate rating for service-connected 
prostatitis.

2.  Entitlement to a separate rating for service-connected 
anxiety secondary to prostatitis.

3.  Entitlement to a compensable rating for prostatitis.

4.  Entitlement to a rating higher than 10 percent for 
anxiety for the period December 10, 1991 to March 23, 2006.  

5.  Entitlement to a rating higher than 30 percent for 
anxiety from March 24, 2006.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for prostatitis with 
anxiety.  In October 2001 and January 2005, the Board 
remanded the claim, requesting that the RO separately rate 
prostatitis and anxiety.  By a May 2006 rating decision, the 
RO increased the disability rating for prostatitis with 
anxiety from 10 to 30 percent, effective March 24, 2006.  

In the January 2005 Remand, the Board noted that the veteran 
appeared to be raising a new claim of entitlement to service 
connection for post-traumatic stress disorder, and directed 
that on remand, appropriate action be taken with regard to 
that claim.  It does not appear that this claim has yet been 
addressed.  The Board again refers this matter to the RO for 
appropriate action.

The issues on the first page have been recharacterized to 
properly reflect the veteran's disabilities. 


FINDINGS OF FACT

1.  Since December 10, 1991, the veteran's prostatitis has 
been manifested only by rare incontinence that does not 
require the use of absorbent materials.

2.  Since December 10, 1991, the veteran's anxiety has been 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, and by no more than occupational and 
social impairment with occasional decrease in work efficiency 
with intermittent inability to perform occupational tasks 
with depression, anxiety, sleep impairment, and occasional 
panic attacks, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating for service-connected 
for prostatitis have been met.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.14 (2005).

2.  The criteria for separate rating for service connected 
anxiety secondary to prostatitis have been met.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.14 (2005).

3.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.115a, 4.115b, DC 7512 (prior to February 17, 1994) and DC 
7512 (2005).

4.  The criteria for a rating of 30 percent, but no more, for 
anxiety for the period December 10, 1991 to March 23, 2006 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9400 (1996); 38 C.F.R. § 4.130, 
DC 9400 (2005).

5.  The criteria for a rating higher than 30 percent for 
anxiety from March 24, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9400 (1996); 38 C.F.R. § 4.130, DC 9400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The regulations for rating disabilities of the genitourinary 
system were revised during the pendency of this appeal, 
effective February 17, 1994.  See 55 Fed. Reg. 2528 (Jan. 18, 
1994) (codified as amended at 38 C.F.R §§ 4.115a, 4.115b, DCs 
7500-7542 (2005)).  Similarly, the regulations for rating 
psychiatric disabilities were revised during the pendency of 
this appeal, effective November 7, 1996.  See 61 Fed. Reg. 
52695 (October 8, 1996) (codified at 38 C.F.R. §§ 4.16, 
4.125- 4.132).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 
1 Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran was in receipt of a 10 percent disability rating 
for service-connected prostatitis with anxiety from April 
1971 to March 23, 2006.  The 10 percent rating was assigned 
for the veteran's anxiety, which was the dominant, or more 
disabling of the conditions, pursuant to 38 C.F.R. § 4.126.  
Since March 24, 2006, he has been in receipt of a 30 percent 
disability rating for prostatitis with anxiety, also assigned 
for the anxiety, as the dominant, or more disabling of the 
conditions.  He contends that he is entitled to separate, 
higher ratings for both his prostatitis and his anxiety 
disorder.  The Board agrees that he is entitled to separate 
ratings for prostatitis and anxiety.  See 38 C.F.R. § 4.14 
(2005).  The Board will address his claims of entitlement to 
increased ratings for prostatitis and anxiety in turn.




2.	Prostatitis

The criteria pertaining to evaluations of disorders of the 
genitourinary system were amended, effective February 17, 
1994.  Under the criteria in effect prior to February 17, 
1994, the residuals of prostate injuries, surgery, 
infections, or hypertrophy were to be evaluated as chronic 
cystitis, in accordance with resulting functional disturbance 
of the bladder.  38 C.F.R. Part 4, DC 7512.  Under the old 
schedular criteria, a noncompensable evaluation was warranted 
for mild chronic cystitis.  A 10 percent evaluation was 
warranted for moderate cystitis with pyuria and diurnal and 
nocturnal frequency.  38 C.F.R. Part 4, DC 7512.  

Under the criteria in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy or post-
operative residuals are to be evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. Part 4, DC 7527.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2005).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc's); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. § 4.115(a).

Urinary tract infections requiring drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. 
§ 4.115(a).

1.	December 10, 1991 to March 23, 2006

VA treatment records dated from December 1991 to March 23, 
2006 show that in April 1992 the veteran complained of a 
discharge from his penis for the past month.  The assessment 
was rule out urinary tract infection versus prostatitis.  In 
May 1992, the veteran complained of a boggy feeling prostate.  
Examination revealed a tender and boggy prostate.  The 
impression was prostatitis.  An August 1993 letter from the 
veteran's private physician indicated that the veteran had 
undergone prostate surgery, which had alleviated his problems 
with urination.  Treatment records dated from May 1992 to 
March 23, 2006, show that his prostatitis was asymptomatic, 
and that examination of his prostate was within normal 
limits.

The veteran underwent VA genitourinary examination in 
December 1998.  At that time, he reported that he took 
medication for his prostatitis condition off and on.  He 
reported good urinary flow, with complete emptying of the 
bladder, rare incontinence, and occasional impotence.  He 
denied nocturia, recurrent urinary tract infections, renal 
colic, stones, and nephritis.  He was not catheterized, had 
not been hospitalized for urinary diseases, had had no 
dilations, or other invasive procedures.  He reported that 
his prostatitis had little effect on his daily life and that 
his symptoms did not bother him.  Examination of the prostate 
was within normal limits.  Urinalysis was negative for 
infection or other urinary abnormality relating to his 
prostate or urinary tract.  The diagnoses were history of 
prostatitis, and chronic prostatitis in remission.

Records dated from December 10, 1991 to March 23, 2006, do 
not demonstrate chronic cystitis, voiding dysfunction in the 
form of compensable urine leakage, urinary frequency, or 
obstructed voiding, or urinary tract infections.  In the 
absence of these manifestations, a zero percent rating is 
warranted.  See 38 C.F.R. § 4.31 (2005).  Additionally, 
because such manifestations are not shown, the veteran does 
not meet the criteria, under either the old schedular 
criteria or the new, for a compensable rating for 
prostatitis, for the period from December 10, 1991 to March 
23, 2006.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

2.	 March 24, 2006 to the Present

The veteran underwent an additional VA genitourinary 
examination on March 24, 2006.  At that time, the veteran 
reported that he had a good urinary stream, and was able to 
completely empty his bladder without pain.  He reported that 
he experienced occasional impotence, and occasional urinary 
leakage, but did not require the use of pads.  He did not 
have a history of recurrent urinary tract infections, bladder 
or kidney stones, or nephritis.  He had not been hospitalized 
for any urinary tract disease, had not required invasive 
procedures or catheterizations.  There was no evidence of 
malignancy.  The effect of his prostatitis on his daily life 
was reportedly little.  Urinalysis was negative for infection 
or other urinary abnormality relating to his prostate or 
urinary tract.  The diagnosis was no documented indication or 
objective evidence of a prostate gland condition.

There are no treatment records dated after March 24, 2006 
referable to treatment for prostatitis or other genitourinary 
conditions.

The March 2006 VA examination did not demonstrate chronic 
cystitis or recurrent urinary tract infections.  While the 
veteran did report some voiding dysfunction in the form of 
urine leakage, he stated that the leakage did not require the 
use of absorbent materials.  This amount of leakage is 
noncompensable.  He additionally did not report 
manifestations including urinary frequency, or obstructed 
voiding.  In the absence of these manifestations, a zero 
percent rating is warranted.  See 38 C.F.R. § 4.31 (2005).  
Additionally, because such manifestations are not shown, the 
veteran does not meet the criteria, under either the old 
schedular criteria or the new, for a compensable rating for 
prostatitis, for the period since March 24, 2006.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50

B.  Anxiety

During this appeal, the criteria for rating psychiatric 
disorders were revised, effective November 7, 1996.  The old 
criteria, in effect prior to November 7, 1996, provided that 
anxiety is to be rated 10 percent when there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A
30 percent rating is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 10 percent rating is to be assigned for 
anxiety where there is occupational and social impairment due 
to mild or intransient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where there are 
symptoms controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA in-patient and out-patient psychiatric treatment records 
dated from December 1991 to March 23, 2006 show various 
symptoms associated with anxiety, including tension, 
headaches, restlessness, hypervigilance, sleep disturbance, 
nightmares, irritability, anger, isolation from others, sense 
of a foreshortened future, occasional suicidal ideations, and 
problems with concentration.  The veteran's anxiety, however, 
was shown to respond well to relaxation therapy.  Other 
findings include regular notations that the veteran 
experienced auditory and visual hallucinations associated 
with schizophrenia, and that he was unable to work due to 
schizophrenia and alcohol dependence.  

The veteran underwent VA psychiatric examination in December 
1998 and on March 24, 2006.  On examination in December 1998, 
the examiner noted that the veteran's last three VA hospital 
admissions were due to alcohol dependence.  The veteran 
reported that his prostatitis had caused him considerable 
marital and sexual problems in the past, and was, in part, 
responsible for his divorce.  He reported that he had 
nightmares related to his service experiences in Vietnam.  
Mental status examination revealed a mildly dysphoric mood.  
He appeared to be anxious and tense.  His rate and flow of 
speech was relevant and coherent with no bizarre or psychotic 
features noted.  His thoughts were reality-based and goal 
directed, and he was able to express himself.  No obsessive 
or ritualistic behavior was admitted.  There were no 
psychomotor abnormalities noted.  Immediate, recent, and 
remote recall were generally intact.  The veteran denied 
suicidal ideation and homicidal ideation.  Hallucinations 
were not complained of, and no delusional material was noted 
during the examination.  The veteran's grooming was noted to 
be neat.  The examiner noted that the veteran's impulse 
control was impaired with regard to alcohol.  He tended to 
minimize his alcoholism, and to continue to abuse alcohol.

With regard to the veteran's occupational history, the 
veteran had last worked in 1995, at a job which he held for 
approximately two years.  Prior to that he had worked 
multiple jobs in various fields of endeavor.  With regard to 
his social history, the veteran had been divorced for 
approximately 15 years.  He reported that he had had one 
child, who was now deceased.  He stated that he currently 
lived in a rented room.  He reported that he ran errands, 
shopped, ate out at restaurants most of the time, and enjoyed 
socializing with male and female friends.  He had a valid 
driver's license, and stated that his last DUI was 
approximately two and one-half years prior to the date of the 
examination.
The examiner found that the veteran did meet the criteria for 
an anxiety disorder secondary to a medical condition, as his 
prostatitis had caused him significant problems in his social 
and sexual life.  However, he still enjoyed socializing with 
friends, eating out, and shopping.  The examiner also found 
that the veteran showed occupational impairment, stating that 
due to his alcohol abuse, it was unlikely that he would hold 
gainful employment in the foreseeable future.

The examiner determined that the most appropriate diagnoses 
for the veteran were anxiety disorder secondary to a medical 
condition and alcohol dependence.  Based upon the above 
symptoms, a GAF score of 53 was assigned.

On VA examination in March 2006, the examiner noted, after a 
review of the claims folder, that the veteran had an 
extensive history of alcohol abuse for which he had been 
admitted as an in-patient on numerous occasions, and that he 
had multiple psychiatric diagnoses including post-traumatic 
stress disorder and schizophrenia, in addition to his anxiety 
disorder secondary to prostatitis.  At the time of the 
examination, the veteran was enrolled in the VA Substance 
Abuse Treatment Program (SATP) for polysubstance abuse.  
Prior to his enrollment, he had been receiving treatment in 
the mental health clinic related to his psychiatric 
diagnoses.  The examiner noted that the veteran's recent GAF 
scores had ranged between 45 and 60.

At the time of the examination, the veteran complained of 
anxiety, difficulty sleeping, and a depressed mood.  During 
the interview, the veteran was polite and cooperative.  
Mental status examination revealed a mildly dysthymic mood 
with blunted affect.  He was alert, oriented, relevant, and 
coherent.  There were no signs of psychosis.  He did exhibit 
paranoid thinking relative to persons in his home community 
who he believed wished to harm him.  There was no other 
evidence of paranoia or psychosis.  He did not exhibit 
suicidal or homicidal ideation.  There was no impairment of 
thought process. 

With regard to his occupational and social history, prior to 
his enrollment in the SATP program, the veteran had lived 
alone.  He reported that he had been unemployed since 
approximately 1997, when he last worked part-time.  The 
veteran reported that he kept that job for two to three years 
before he quit due to health problems and transportation 
difficulties.  He had lost his driver's license due to a DUI 
charge.  He stated that prior to his last job, he had worked 
at the Air Force Base for approximately three and one-half 
years.  He had quit that job due to family problems.  Prior 
to that, he stated that he had worked construction jobs off 
and on.  In describing his daily social interaction, the 
veteran stated that a typical day's activity, prior to 
entering the SATP program, involved "drinking." 

In evaluating the veteran's current level of disability, the 
examiner noted that the veteran's claims folder reflected 
that he had been service-connected for prostatitis with 
anxiety, but that he had not had prostate trouble or 
treatment for many years.  His primary problem for many years 
was polysubstance abuse.  He had a history of aggressive and 
assaultive behavior when he was intoxicated.  He also had a 
history of psychotic symptoms when intoxicated.  He had been 
diagnosed as having an alcohol-induced psychotic disorder 
formerly known as Korsakoff's syndrome.  The estimated impact 
of his anxiety disorder on his social and occupational 
functioning was minimal in degree.  The veteran did have 
noted psychiatric problems, but, in the examiner's opinion, 
these problems primarily stemmed from his polysubstance 
abuse.

The examiner determined that the most appropriate diagnoses 
for the veteran were anxiety disorder secondary to 
prostatitis and polysubstance dependence, currently in 
remission.  A GAF score of 63 was assigned for the anxiety 
disorder.

VA examinations assigned GAF scores of 53 and 63.  Other 
treatment records dated from December 1991 to March 24, 2006, 
the most recent treatment of record, reflect GAF scores 
between 35 and 60, although they predominantly are in the 50 
to 60 range.  It appears that the lower GAF scores, the GAF 
scores in the 35 to 40 range, are associated with periods of 
polysubstance abuse and alcohol-induced psychosis.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Scores of 40 to 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Scores of 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech that is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

The veteran indicated that he enjoys socializing with 
friends, shopping and running errands, and that he frequently 
eats in restaurants.  His marriage ended in divorce, and he 
is currently single, but treatment records demonstrate that 
he is close to family members, and that his family provides a 
strong support network.  He has a demonstrated history of 
legal trouble for which he has been arrested numerous times, 
and a long history of substance abuse.  The veteran has been 
involved in several substance abuse treatment programs, and 
it appears that he most recently has had some success in this 
regard.  However, he has been unable to work since 1997.

The Board finds that under the old criteria, he meets the 
requirements for a 30 percent disability rating since 
December 10, 1991, the date he filed his claim for an 
increase.  While the RO granted the veteran an increase only 
as of the date of the March 2006 VA examination, the Board 
finds that his symptoms have more nearly approximated those 
within the criteria for a 30 percent rating throughout the 
period of the appeal, as his GAF scores and symptoms 
associated with anxiety have largely been the same since the 
time he filed his claim for an increase, and were not more 
severe as of the March 2006 examination.  Under the old 
criteria, a 30 percent rating is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Here it is clear 
that the veteran's anxiety associated with prostatitis has 
affected his ability to maintain intimate personal 
relationships, and to maintain effective relationships with 
employers.  The Board finds that a higher rating of 50 
percent is not warranted under the old criteria, as it 
appears that the majority of the veteran's psychiatric 
problems derive from his substance abuse and that the impact 
of his anxiety on his social and occupational functioning is 
no more than moderate.

As to the new criteria, the veteran's disability warrants no 
more than a 30 percent rating since November 7, 1996.  The 
evidence as a whole demonstrates occupational and social 
impairment with occasional reduced reliability and 
productivity due to various symptoms, as required for a 30 
percent rating under DC 9400.  With respect to whether his 
disability warrants more than a 30 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The veteran has 
not been shown to have overall reduced reliability and 
productivity due to anxiety.  While he has been unemployed 
since 1997, this has been determined by VA examiners and 
treatment providers to be largely due to his difficulties 
with polysubstance abuse rather than due to anxiety 
associated with prostatitis. Additionally, he has clearly 
stated that his familial relationships are strong.  The 
veteran has not been shown to have panic attacks more than 
once per week, circumstantial, circumlocutory, or stereotyped 
speech, difficulty understanding complex commands, impairment 
of memory, impaired judgment, or impaired abstract thinking.  
As such, the Board finds that an evaluation in excess of 30 
percent under the new schedular criteria is not warranted.

The preponderance of the evidence shows that the veteran's 
anxiety disorder has continuously been 30 percent disabling, 
and no more, since December 10, 1991, the date he filed his 
claim for an increase.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In November 2001, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a May 2006 
re-adjudication of the claims by the RO subsequent to receipt 
of the required notice.  

The RO has also, in the May 2006 supplemental statement of 
the case, provided the requisite notification regarding 
disability ratings or effective dates of any award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to these claims.  The Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Entitlement to a separate rating for service-connected for 
prostatitis is granted.

Entitlement to a separate rating for service-connected 
anxiety secondary to prostatitis is granted.

Entitlement to a compensable rating for prostatitis is 
denied.

Entitlement to a rating of 30 percent, but no more, for 
anxiety for the period December 10, 1991, to March 23, 2006 
is granted.  

Entitlement to a rating higher than 30 percent for anxiety 
from March 24, 2006 is denied.   







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


